 In the Matter of ENIDCO-OPERATIVE CREAMERYASSOCIATIONandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA, LOCAL UNIONNo. 886 (A. F. L.)Case No. 16-R-1013.-Decided September 27, 19441Messrs. Nathan SearrittandE. S. Champlin,of Enid, Okla., for theCompany.Messrs. A. J. MooreandGeorge R. Stewart,of Oklahoma City,Okla., for the Union.-Miss Ruth E. Blie fceld,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, LocalUnion No. 886 (A. F. L.), herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Enid Co-Operative Creamery Association, Enid, Okla-homa, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Glenn L.Moller, Trial Examiner.Said hearing was held at Enid, Oklahoma,on August 21, 1944.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE CODIPANYEnid Co-Operative Creamery Association is a non-profit organiza-tion of the type commonly referred to as a producers' cooperative.58 N. L. R. B., No 117-592 ENID CO-OPERATIVE CREAMERY ASSOCIATION593The Company receives milk, cream, and eggs from its approximately7,000 members which it processes for sale and shipment.During thepast 12 months the Company produced milk and cream products, in-cluding butter, valued at approximately $2,3-10,000.Of this amountapproximately $370,000 worth of milk and cream products was ;oldand delivered to customers in the State of Oklahoma. Six million,one hundred and fifty-four thousand pounds of butter, valued at$2,000,0,-0, were manufactured, 90 percent of which was shipped fromthe Company's plant at Enid to points outside the State of Oklahoma.At the hearing the Company contended that its retail milk opera-tions are independhnt from its other operations, are entirely intrastate,and that the department wherein it processes and distributes wholemilk is therefore beyond the jurisdiction of the Board.Whole milkis received in this department from farmers within the State, and ispasteurized, bottled, and delivered to consumers within the State.Thedepartment is located in the same plant building as the other depart-ments of. the Company and includes inside workers who process themilk and the retail sales drivers who deliver the mill: to the local con-sumers.A small amount of butter, which is manufactured in thebutter department, is wrapped in the milk and retail department andsold locally.Profits from the retail milk operations are segregatedfor accounting purposes and distributed to the Company's whole milksuppliers, whereas profits earned in the processing and sale of butterare distributed among the suppliers of cream.We find no merit in the Company's claim for a departmental exemp-tion of its retail milk operations.The retail milk department isoperated as an adjunct to the Company's single enterprise, which con-sists of the processing and distribution of dairy products, a large partof which is shipped in interstate commerce. It is manifest, especiallyin view of the close physical proximity of the Company's various de-partments and the mutual interest of all its employees in the samebasic working conditions, that a strike in one department would affectthe others.We find that the Company's operations, including the de-partment in question, affect commerce within the meaning of theAct.' - 'H. THEORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local Union No. 886, affiliated with theAmerican Federation of Labor, is a labor organization-admitting tomembership employees of the Company.'SeeSystem FederationNo. 40 v.VirginiaRgCo , 84 F (2d) 641 (C C.A. 4), aff'd300 U. S. 515;VirginiaElectric & Power Co v. NationalLabor Relations Board,314 U. S.469, rev'g and rem'g 115 F.(2d) 414 (C C A 4) ,ButlerBrothers v National LaborRelations Board,134 F. (2d) 981 (C C A 7)609591-45-vol 58-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Union has been seeking recognition from the Company sinceJanuary 1944.Various meetings were held, but since no agreementwas forthcoming the Union filed a petition with the Board in March1944.This petition was subsequently withdrawn when it appearedthat the Company Was prepared to recognize the Union. Later ef-forts of the Union to secure an agreement proving unsuccessful be-cause of a disagreement as to the appropriate unit, the Union filed thepetition in the instant proceeding in August 1944.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist of allinside dairy workers at the Company's Enid, Oklahoma, -plant, e-x-eluding the office employees, routemen, and all supervisory employeeswith authority to hire, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend suchaction.The Company, however, contends that none of the milk andretaildepartment employees should be included for jurisdictionalreasons and argues that if the milk and retail department is foundto be within the jurisdiction of the Board, then all employees of theCompany, excluding the supervisors, should constitute an appropri-ate bargaining unit.The Company would thus include the routemenwhom the Union desires to exclude.There is some dispute also as tothe supervisory status of the laboratory operator, and at the hearinga question arose as to the inclusion of the mechanic.We have already disposed of the Company's contention that themilk and retail department is not within,the purview of the Act, andwe perceive no reason for excluding from the unit the employees inthat department as a whole.We turn then to the contention of theCompany regarding the inclusion of the routemen in the department.The routemen act as driver salesmen and their duties are generallyoutside the plant.While they are uncles the same foremen as the in-side workers in the milk and retail department their only contactwith the inside workers is in the loading and unloading of milk.De-2The Field Eeaminei reported that the Union subnntted 21 authorizationcards bearingendingAngnst 9. 1944, which pay roll- contained the moues of 37 employees within theallegedappropriate unit 595spite the contention of the Company that there is an interchange ofemployees between the truck drivers and the inside workers, the recordshows that such interchange is rare, any transfers made are usuallypermanent, and there is usually only one inside worker who acts asrelief driver.The Board has frequently stated that outside driversare different from inside workers by virtue of work conditions and jobqualifications, and has generally considered them as a fringe groupwhich may or may not be included in a pltint-wide production andmaintenance unit for purposes of collective bargaining.'We see nocompelling reason on the basis of the record to include the routemenin the unit contrary to the desires of the Union, the only organizationWhich is prey ntly seeking to represent employees of the Company incollective bargaining.The Union has stated that no attempt has beenmade to organize the routemen as yet, but if they are organized theywill be set apart in a separate division of the local and bargainingon their behalf will be conducted separately, as is the usual practiceof this Union in this area.On the basis of the foregoing facts we willexclude the rodtenren from the appropriate bargaining unit.The employee whose alleged supervisory status is in dispute is thelaboratory operator.The laboratory department is composed of thelaboratory operator and three helpers.They have no foreman.TheCompanyseeks to exclude the laboratory operator on the ground thathe is really the foreman of the department, possessing supervisorypowers equal to that of the other foremen.The record reveals thatthe laboratory operator does no experimental work, but that he doesmerely routine testing which requires no particular technical knowl-edge or skill.Peterson, the laboratory operator, testified that hedoes'not have a college education, and that he has no special educa-tional training in chemistry or laboratory work.He also testifiedthat his work is little different from that of the helpers in the lab-oratory; and that he has never been informed that he had any re-sponsibility with reference to supervising the helpers, his relation-ship to them -being more nearly that of journeyman to apprenticethan that of supe^rivsor to subordinate.'He has never, recommendedthe hire or discharge of any employee and the only time he was'cob-sulted with reference to a wage increase in the 2 years that he hasbeen employed by the Company he made no recommendation and wasnever informed as to whether or not the raise was granted.We there-fore conclude that the laboratory operator is not a supervisory em-ployee.He will, therefore, be included within the bargaining unit.The employees in the office perform the customary stenographic,bookke--ping, and clerical functions of an office and some of them alsoSeeMatter of Faii mont Creamery Corpan t,58 N L R B 39 ,^11ottet of Cedar Rapid,Renderer c,55 N L R 11 14471See.hatter of Duval Tc:rau SulphurCo , 58 N L R B 1.187 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDwait on'the retail cash-and-carry trade.They have very little con-tact with the production employees.We will therefore exclude alloffice and clerical employees front the bargaining unit.Until recently the Company employed a mechanic in themainte-nance department.While the Company has no mechanicin its em-ploy at this time it is seeking to hire one, and contends that he shouldbe included in the bargaining unit.The Union seeks to exclude themechanic.The mechanic works in the plant, under substantially thesame working conditions as the inside employees.Part of his timeis- spent- in inside= maintenance- work and the rest in the maintenanceof the Company's trucks.We are of the opinion that the mechanicismore closely allied in interest yith the inside workers who com-prise the unit herein found appropriate than with the routemen whoare excluded therefrom.We shall, therefore, include thisclassifica-tion in the unit.'We find that all inside employees in the Company's employ, includ-ing the laboratory operator and the mechanic, but excluding the route-men, alloffice and clerical employees, foremen and all other supervisoryemployees with authority -to hire, discharge, discipline or otherwiseeffectchanges in the status of employees, or effectivelyrecommendsuch action, constitute a unit appropriate for the purposes of col-lective bargaining within themeaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Union, at the begining and again at the conclusion of the hear-ing,moved that the Board certify the Union on the record. TheUnion takes the position that the Company agreed to recognize itseveral months ago and is now insisting upon a formal proceedingsolely for the purpose of delay.The record, however, shows that therehas been disagreement from the beginning as to the propriety of theunit sought by the Union. In accordance with our usual policy, weshall direct that the question concerning- representation which hasarisen be resolved by an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, -and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby ENID CO-OPERATIVE CREAMERY ASSOCIATION597DIR oT.n .that, as part-of the investigation to ascertain representa-tives for the purposes of collective bargaining with the Enid Co-Oper-ative Creamer--y Association, Enid, .Oklahoma, an -election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixteenth, Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employes in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for. cause and have not been rehired or reinstated prior to thedate of the election; to determine whether or not they desire to berepresented by International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No. 886(A. F. L.), for the purposes of collective bargaining.[Seeinfra,58 N. L.R. B. 1606 for Supplemental Decision andDirection.]